Morphy, J.
The petitioner in each of these cases sued out a writ of attachment, under which eleven packages of goods were seized, hut afterwards released upon the defendant’s giving bond as required by law. A rule was then taken on the plaintiff in each case, to show cause why the writ of attachment should not be set *224aside, on certain grounds filed’at the time of taking the rule. This motion having been overruled by the inferior judge, the defendant appealed. We deem the appeal premature. The order made on the rule is an interlocutory, not a final deoree; it works no irreparable injury to the appellant; the error, if it be one, can be corrected by appeal from the final judgment in the case. Code of Prac. art. 566.

Appeals dismissed¡